Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 10/8/2020

Claims cancelled	1-59,69-76
 
Claims pending	60-68,77-80 
Claims withdrawn	77-80 
Claims currently under consideration	60-68 


Priority
This application has a filing date of 03/17/2017 and is a 371 of PCT/US15/50272 filed 09/15/2015. PCT/US15/50272 has PRO 62/052,175 09/18/2014.


	Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-68 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (2006 Nature Methods 3:257-9) in view of Milles et al (2012 JACS 134:5187-95 including supporting information).
Murakami et al teach throughout the document and especially figure 2: 
carrying out in vitro cell-free translation of a polynucleotide in the presence of 
p-iodo-phenylalanine);  incorporating the unnatural amino acid at genetically-encoded positions in a target polypeptide, wherein incorporating comprises an incorporation efficiency, an
incorporation specificity and a post-incorporation stability; generating at least 5 picomoles of a polypeptide comprising the unnatural amino acid incorporated at genetically-encoded positions in the target polypeptide, wherein the unnatural amino acid comprises a reactive group, such that consistent with the peptide structure and purity not being unstable under the reaction conditions, the reaction conditions in of themselves, the electrophoresis and mass spectrometry data shown in the figure, (i) the incorporation efficiency of the unnatural amino acid incorporation events at each of the genetically-encoded positions in the target polypeptide appears at least about 10:1, as compared to incorporation of a natural an amino acid into a target position in the target polypeptide, (ii)  the incorporation specificity of the unnatural amino-acid incorporation events for the particular genetically-encoded positions in the target polypeptide appears at least about 10:1  as compared to incorporation of the unnatural amino acid into a non-target polypeptide in the target polypeptide and (iii) and post-incorporation stability of the unnatural amino acid reactive group appears at least about 10:1, as compared to zero level of inactivation of the reactive group.
Murakami et al do not teach: modifying an unnatural amino acid with a akyne by ligand assisted copper I catalyzed cycloaddition of a heterologous moiety with a fluorophore thereby producing a modified polypeptide comprising a heterologous moiety detectable using single molecule methods and such that the modifying is quantified using a labeling efficiency found above 70% such as set forth in claims 60,61,62,64.
Milles et al teach throughout the document and especially the abstract, figure 3 and p 5189 and the legend to supplementary figure S1, performing single molecule Foerster resonance energy transfer (smFRET) experiments by modifying a protein incorporating an unnatural amino acid with an akyne by TBTA assisted copper I catalyzed cycloaddition of a heterologous moiety with a fluorophore thereby producing a modified polypeptide comprising a heterologous moiety detectable using single molecule methods and such that the modifying is quantified using a labeling efficiency found above 70% per claims 60,61,62,64.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add fluorophores for smFRET in the manner of Milles et al to polypeptides translated with the system of Murakami et al.
One of ordinary skill in the art would have been motivated add fluorophores for smFRET in the manner of Milles et al to polypeptides translated with the system of Murakami et al for the advantages that (i) in single-molecule experiments, molecular properties are measured one molecule at a time and distributions in molecular behaviors are measured directly - this is particularly important when analyzing dynamic systems that cannot be easily synchronized; and (ii) single-molecule observation of such systems makes it possible to directly determine the connectivity between different states of complex biomolecular reactions rather than obtaining a view of the ensemble behavior, beneficial according to Milles et al in the first paragraph of the text.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the single molecule fluorescence technique of Milles et al toward polypeptide prepared in the manner of Murakami et al in view of the considerable .

Response to Arguments
The remarks accompanying the current response argue: not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly, starting at the penultimate paragraph at p 5 the remarks urge: (A) the Murakami reference only teaches only 82 percent stop codon suppression (such as shown in supplementary figure 6 as discussed in the 12JAN2021 video conference) rather than 90 % incorporation efficiency as claimed; and when combined with Miles: (B) insufficient material is provided for CuAAC (copper catalyzed alkyne-azide cycloaddition) click labeling; (C) azide-bearing unnatural amino acids are reduced during in vitro translation; (D) no copper-free click chemistry has the requisite selectivity and kinetics to achieve complete labeling; and (E) prior to filing of the present application, the conditions for efficient labeling of azide nor alkyne-tagged in vitro synthesized proteins for smFRET using ligand accelerated copper click bioconjugation were unknown.
With regard to (A) as discussed during the video conference, it is noted that Murakama supplementary figure 6 is drawn to stop codon suppression and because  stop codons incorporate zero natural amino acids, in vitro translation thereby providing even one molecule of target peptide incorporating a unnatural amino acid (such as 
As discussed starting with the penultimate paragraph at p 358, figure 2 of the main Murakma article on the other hand concerns sense codon suppression and since no Ser, Asn, Gln natural amino acids were added to the in vitro translation reaction mixture (akin to the present application) analyzed in lane 6 exhibiting a single band of target unnatural peptide bearing acetyllysine, cituruline and iodophenylalanine no synthesis of a peptide with natural residues at positions 2 to 7 may occur thereby meeting the presently claimed 10:1 incorporation efficiency. Synthesis of the target peptide was confirmed in a control experiment in lane 1 with Ser, Asn and Gln present during in vitro translation thereby confirming the absence of non-target natural peptide and meeting the presently claimed incorporation specificity. 
Concerning (B), it is noted the band in Murakami et al appears to be about 1 microgram with molecular weight of 2575.19, therefore ca. 388 pmoles and meeting the limitation therefor in claim 60 line 8. Moreover, even assuming arguendo that an insufficient material for click labeling was generated by Murakami’s in vitro translation, in accordance with MPEP 2144.04 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.) Here, scaling up is not a patentable distinction from Murakami, absent evidence to the contrary that the small reaction disclosed therein cannot be so scaled larger. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In reference to (E), the examiner respectfully disagrees, whereas Applicant’s attention is respectfully invited to Miles et al p S5 lines 4 to 16 which discloses ligand assisted CuAAC labeling of T4 lysozyme bearing an alkyne group with 82 % efficiency.
 	

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 60-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections or alternatively, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted structural cooperative relationships or omitted steps which render the metes and bounds uncertain are as follows.
Lines 14-15 recite “…incorporation of a natural an amino acid…” which does not make grammatical sense.
The phrase "at least about" in three instances in claim 60 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(III)(A).  In the instant case, there is no clear indication in the claims, the instant specification, or the prior art that would allow one of ordinary skill to determine whether any particular value falls in a range that is delimited using the term "about."  For instance, per claim 60, it is unclear whether "at least about 10:1" embraces 5:1,8.5:1 or only 9.5:1, or else values that are different from the range by less than some (unrecited) percentage (e.g. 45 differs from 50 by 10 %), or even whether all 
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 60 are rejected as being indefinite as well.

Response to Arguments
The claims have not been amended to address the indefiniteness raised in the previous office action, nor has Applicant argued otherwise, as such the rejection under 35 USC 112 second paragraph shall be maintained.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639